DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 and 14-15 in the reply filed on 7/12/2022 is acknowledged. The traversal is on the grounds that the restriction requirement is improper because the product of Group I is “closely related” to the process of making of Group II and therefore, a search of Group I “would encompass overlapping areas as Group II” and “the examiner cannot establish that searching” the groups together would “constitute an undue burden”. This is not found persuasive because, as stated in the restriction requirement, a search for one group does not necessarily entail a search for the other. That a search for one group might implicate a search for the other group, as suggested by Applicant, does not obviate the finding that there would be serious search burden. See MPEP 803 II. Furthermore, the two groups of invention have separate statuses in the art, each group of invention would entail a search through separate and unrelated classifications, and require wholly different fields of search given that the particularly specific process steps in Group II do not align with any corresponding features in Group I.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/29/2020 (Application #2020-10476262.0). It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-17 of copending Application No. 17/331,544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-2, claims 1-2 of copending ‘544 is directed to an anisotropic bonded magnet having the same R-T-B magnet composition as claimed, the same density deviation, and the magnet of ‘544 comprises two different magnetic powders, thus establishing different preforms having different magnetic properties.
Regarding claims 3 and 14, claims 3 and 15 of copending ‘544 recite substantially identical subject matter.
Regarding claims 4 and 15, claims 4 and 16 of copending ‘544 recite substantially identical subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4 and 14-15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claims 3 and 14 recite the broad recitation of different rare earth elements, and the claim also recites “and is preferably Nd or PrNd” which is the narrower statements of the range/limitation. Claims 4 and 15 recite the broad recitation of different aspect ratios and wall thicknesses, and the claim also recites more preferable ranges for the same dimensions, which are the narrower statements of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the broader ranges will be considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara (JP H04-163905) in view of Maeda (JP 2015-220337).
Regarding claims 1-4 and 14-15, Shiobara teaches a permanent magnet made from compressed magnet powder (p. 1). The composition of the magnet is Nd14Fe70Co10B6 (p. 1), which corresponds to 30.7% Nd, 1% B and balance FeCo. Shiobara discloses the magnets are annular rings having a density deviation ranging from 0.6%-3.5%, wall thickness ranging from 1.9-2.6 mm, and aspect ratio ranging from 0.20-0.85 (length:diameter) or 1.17-5 (diameter:length) (p. 1, see also Table 1). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Shiobara does not expressly disclose the permanent magnet is anisotropic or is formed by pressing a plurality of different preforms. Maeda teaches a permanent magnet based on a Nd-Fe-B composition (p. 1, ¶ 1-3). Maeda teaches using a mixed powder including anisotropic powder and hydrogenated powder to make the magnet (p. 5, ¶ 2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a mixed powder, as taught by Maeda, in the making of the permanent magnet of Siobara because the use of these materials allows for making of a rare earth magnet having excellent magnetic properties by improving coercivity and suppressing crack formation (p. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuno (US 5,641,363) and Kato (US 2009/0019969) disclose rare earth magnets made from powders of at least two different magnetic compositions. These could form the basis of a 35 U.S.C. 103 rejection, but such a rejection is considered to be cumulative and therefore is not included in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784